                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 1 of 32



                     1       BRIAN L. JOHNSRUD, State Bar No. 184474
                             JENNIFER LOTZ, State Bar No. 196925
                     2       CURLEY, HURTGEN & JOHNSRUD LLP
                             4400 Bohannon Drive, Suite 230
                     3       Menlo Park, CA 94025
                             Telephone: 650.600.5300
                     4       Facsimile: 650.323.1002
                             E–mail: bjohnsrud@chjllp.com
                     5                jlotz@chjllp.com

                     6       Attorneys for Defendant
                             JUUL LABS, INC.
                     7

                     8                                   UNITED STATES DISTRICT COURT
                     9                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
                   10

                   11        MARCIE HAMILTON,                          Case No. 3:20–CV–3710–EMC

                   12                             Plaintiff,           DEFENDANT JUUL LABS, INC.’S
                                                                       MOTION TO DISMISS PLAINTIFF’S
                   13                      v.                          FIRST AMENDED COMPLAINT FOR
                                                                       FAILURE TO STATE A CLAIM;
                   14        JUUL LABS, INC.,                          MEMORANDUM OF POINTS AND
                                                                       AUTHORITIES (F.R.C.P. 12(b)(6))
                   15                             Defendant.
                                                                       DATE:    January 7, 2021
                   16                                                  TIME:    1:30 p.m.
                                                                       DEPT:    Courtroom 5, 17th Floor
                   17                                                  JUDGE:   Hon. Edward M. Chen

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                       DEF. MOTION TO DISMISS FAC; MPA (CASE
  COUNSE LO RS AT LA W
      MENLO PAR K
                                                                                           NO. 3:20–CV–3710–EMC)
                                  Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 2 of 32



                     1                                                       TABLE OF CONTENTS

                     2                                                                                                                                     Page No.

                     3       I.       INTRODUCTION ............................................................................................................... 3
                     4       II.      STATEMENT OF FACTS .................................................................................................. 5
                     5       III.     STANDARD OF REVIEW ................................................................................................. 7
                     6
                             IV.      LEGAL ARGUMENT ......................................................................................................... 8
                     7
                                      A.        The First Through Fifth And Seventh Causes Of Action Fail To State A
                     8                          Claim Because Hamilton Fails To Allege Facts Sufficient To Establish That
                                                JLI’s Agreements, Policies, Or Practices Violate The Labor Code ......................... 8
                     9
                                                1.        The Policies And Practices Cited By Hamilton Fail To Show That
                   10                                     JLI’s Agreements Prohibit Protected Activity ............................................. 8
                   11                                     a.         JLI’s Policies Do Not Demonstrate That The Agreements
                                                                     Prohibit Protected Activity............................................................... 9
                   12
                                                                     (1)       Unrelated Policies That Have No Have No Bearing On
                   13                                                          The Definition of Confidential Information Are
                                                                               Irrelevant To Interpreting The Agreements ......................... 9
                   14
                                                                     (2)       Extrinsic Evidence Cannot Contradict Express
                   15                                                          Carve-Outs For Protected Activity .................................... 10
                   16                                                (3)       None Of JLI’s Policies Defines Confidential
                                                                               Information In A Way That Would Prohibit Protected
                   17                                                          Activity............................................................................... 10
                   18                                     b.         JLI’s Practices Do Not Demonstrate That The Agreements
                                                                     Prohibit Protected Activity............................................................. 12
                   19
                                                2.        The Policies Are Not Independently Actionable Because They Do Not
                   20
                                                          Prohibit Protected Activity......................................................................... 13
                   21
                                                          a.         The Social Media Provision In The Handbook Does Not
                   22                                                Prohibit Protected Activity............................................................. 14

                   23                                     b.         The IT Policy And Procedures In The Handbook Does Not
                                                                     Prohibit Protected Activity............................................................. 14
                   24
                                                          c.         The Juul Labs Communications Provision In The Handbook
                   25                                                Does Not Prohibit Protected Activity ............................................ 15

                   26                                     d.         The External Communications Policy Does Not Prohibit
                                                                     Protected Activity........................................................................... 16
                   27
                                                          e.         The Handbook Does Not Prohibit Protected Activity. .................. 16
                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                                      DEF. MOTION TO DISMISS FAC; MPA (CASE
  COUNSE LO RS AT LA W                                                                       i
      MENLO PAR K
                                                                                                                          NO. 3:20–CV–3710–EMC)
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 3 of 32



                     1                                                   TABLE OF CONTENTS
                                                                               (cont'd)
                     2
                                                                                                                                                     Page No.
                     3
                                                       f.        Hamilton’s Allegations On Information And Belief Fail To
                     4                                           State A Claim ................................................................................. 17

                     5                      3.         The Alleged Practices Are Not Independently Actionable ........................ 17
                     6                                 a.        Hamilton Fails To Identify Any Generally Applicable Practice
                                                                 That Prohibits Protected Activity ................................................... 17
                     7
                                                       b.        Alternatively, The Court Should Dismiss As Unmanageable
                     8                                           Hamilton’s PAGA Claims Based On Alleged Practices ................ 19
                     9            B.        Hamilton’s Second PAGA Cause Of Action Also Fails To State A Claim For
                                            Violation Of Labor Code §§ 96(k) And 98.6 Because Neither Provision
                   10
                                            Protects The Speech Of Private Employees ........................................................... 20
                   11
                                  C.        Hamilton’s Fifth PAGA Cause Of Action Also Fails To State A Claim For
                   12                       Violation of Labor Code § 432.5 Because She Cannot Plead a Violation Of
                                            The Underlying Laws ............................................................................................. 21
                   13
                                            1.         Hamilton Fails To Allege Facts Sufficient To Establish A PAGA Claim
                   14                                  Predicated On A Violation Of Business & Professions Code § 17200...... 21
                   15                       2.         Hamilton Fails To Allege Facts Sufficient To Establish A PAGA
                   16                                  Claim Predicated On The Cartwright Act .................................................. 22

                   17                       3.         Hamilton Fails To Allege Facts Sufficient To Establish A Violation
                                                       Of Rule 21F–17 Of The SEC ..................................................................... 22
                   18
                                            4.         Hamilton Fails To Allege Facts Sufficient To Establish A Violation Of
                   19                                  Laws Prohibiting Employers From Preventing Employees From
                                                       Disclosing Potentially Illegal Conduct....................................................... 22
                   20

                   21                       5.         Hamilton Fails To Allege Facts Sufficient To Establish A Violation
                                                       Of Labor Code §§ 96(k), 98.6, 232, 232.5, 1102.5, And 1197.5(k) .......... 23
                   22
                                  D.        Hamilton’s Derivative Sixth Cause Of Action For Unfair Competition Fails
                   23                       To State A Claim.................................................................................................... 23

                   24             E.        Hamilton’s Seventh Cause Of Action Fails To State A Claim Because
                                            Statements About Vaping Or JLI Do Not Implicate Political Activity ................. 23
                   25
                             V.   CONCLUSION .................................................................................................................. 25
                   26

                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                                            DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                                         ii
                                                                                                                     (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                               Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 4 of 32



                     1                                                       TABLE OF AUTHORITIES

                     2                                                                                                                                  Page No(s).

                     3       Cases

                     4       24 Hour Fitness, Inc. v. Super. Ct.
                               66 Cal. App. 4th 1199 (1998) ...................................................................................................... 4
                     5
                             Abbey v. Mothers Against Drunk Driving
                     6         1993 WL 559688 (E.D. Cal. May 14, 1993).............................................................................. 25

                     7       Alameda Cnty. Flood Control v. Dept. of Water Res.
                               213 Cal. App. 4th 1163 (2013) ................................................................................................ 3, 9
                     8
                             Amiri v. Cox Commc’ns Cal., LLC
                     9         272 F. Supp. 3d 1187 (C.D. Cal. 2017) ............................................................................... 19, 24

                   10        Anderson v. City of Rialto
                               2018 WL 6131227 (C.D. Cal. Jan. 4, 2018) .............................................................................. 24
                   11
                             Asahi Kasei Pharma Corp. v. CoTherix, Inc.
                   12          204 Cal. App. 4th 1 (2012) ........................................................................................................ 22

                   13        Ashcroft v. Iqbal
                               556 U.S. 662 (2009) ............................................................................................................... 7, 17
                   14
                             Bell Atl. Corp. v. Twombly
                   15          550 U.S. 544 (2007) ..................................................................................................................... 7

                   16        Black v. Bank of America N.T. & S.A.
                               30 Cal. App. 4th 1 (1994) .......................................................................................................... 22
                   17
                             Bryant v. San Diego Gas & Elec. Co.
                   18          2015 WL 6164142 (Cal. Ct. App. 2015).................................................................................... 18

                   19        Burnett v. Banks
                               130 Cal. App. 2d 631 (1955)........................................................................................................ 4
                   20
                             Chie v. Reed Elsevier, Inc.
                   21          2011 WL 3879495 (N.D. Cal. Sept. 2, 2011) ............................................................................ 20

                   22        Couch v. Morgan Stanley & Co.
                               2015 WL 4716297 (E.D. Cal. Aug. 7, 2015) ............................................................................. 25
                   23
                             Doe v. Google
                   24          54 Cal. App. 5th 948 (2020) .................................................................................................. 4, 21

                   25        Edwards v. Arthur Andersen LLP
                               44 Cal. 4th 937 (2008) ......................................................................................................... 1, 4, 8
                   26
                             Gay Law Students Ass’n v. Pac. Tel. & Tel. Co.
                   27          24 Cal.3d 458 (1979) ................................................................................................................. 24

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                                         DEF. MOTION TO DISMISS FAC; MPA (CASE
  COUNSE LO RS AT LA W                                                                         iii
      MENLO PAR K
                                                                                                                             NO. 3:20–CV–3710–EMC)
                               Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 5 of 32



                     1                                                      TABLE OF AUTHORITIES
                                                                                   (cont'd)
                     2
                                                                                                                                                       Page No(s).
                     3
                             Glenn K. Jackson Inc. v. Roe
                     4         273 F.3d 1192 (9th Cir. 2001).................................................................................................... 23

                     5       Grinzi v. San Diego Hospice Corp.
                               120 Cal. App. 4th 72 (2004) ...................................................................................................... 21
                     6
                             Hervey v. Mercury Cas. Co.
                     7         185 Cal. App. 4th 954 (2010) .................................................................................................... 10

                     8       Johnson v. Fed. Home Loan Mortg. Corp.
                               793 F.3d 1005 (9th Cir. 2015)...................................................................................................... 7
                     9
                             Korea Supply Co. v. Lockheed Martin Corp.
                   10          29 Cal. 4th 1134 (2003) ............................................................................................................. 21

                   11        Lawrence v. Lenders for Cmty. Dev.
                               2010 WL 4922662 (N.D. Cal. Nov. 29, 2010)............................................................................. 7
                   12
                             Lennar Mare Island, LLC v. Steadfast Ins. Co.
                   13          176 F. Supp. 3d 949 (E.D. Cal. 2016).......................................................................................... 8

                   14        Lockheed Aircraft Corp. v. Super. Ct.
                               28 Cal. 2d 481 (1946) ................................................................................................................ 18
                   15
                             Menzel v. Scholastic, Inc.
                   16         2018 WL 1400386 (N.D. Cal. Mar. 19, 2018) ........................................................................... 17

                   17        Moss Dev. Co. v. Geary
                              41 Cal. App. 3d 1 (1974)............................................................................................................ 11
                   18
                             Mujica v. Airscan, Inc.
                   19         771 F.3d 580 (9th Cir. 2014).................................................................................................. 7, 17

                   20        Northrop Grumman Corp. v. Factory Mut. Ins. Co.
                               563 F.3d 777 (9th Cir. 2009)........................................................................................................ 9
                   21
                             Raphael v. Tesoro Ref. and Mktg. Co. LLC
                   22          2015 WL 5680310 (C.D. Cal. Sep. 25, 2015)............................................................................ 19

                   23        Salameh v. Tarsadia Hotel
                               726 F.3d 1124 (9th Cir. 2013)...................................................................................................... 8
                   24
                             Sheahan v. State Farm Gen. Ins. Co.
                   25          442 F. Supp. 3d 1178 (N.D. Cal. 2020) ....................................................................................... 7

                   26        Skilstaf, Inc. v. CVS Caremark Corp.
                               669 F.3d 1005 (9th Cir. 2012)...................................................................................................... 9
                   27
                             Sprewell v. Golden St. Warriors
                   28          266 F.3d 979 (9th Cir. 2001)........................................................................................................ 7
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                                                 DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                                              iv
                                                                                                                          (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                                Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 6 of 32



                     1                                                         TABLE OF AUTHORITIES
                                                                                      (cont'd)
                     2
                                                                                                                                                              Page No(s).
                     3
                             Tam v. Qualcomm, Inc.
                     4         2018 WL 9918097 (S.D. Cal. Oct. 31, 2018) ............................................................................ 19

                     5       Thomas v. Silgan Container Corp.
                               2001 WL 590013 (N.D. Cal. May 24, 2001) ............................................................................. 10
                     6
                             Varga v. Wells Fargo Bank, N.A.
                     7         2018 WL 7017982 (C.D. Cal. Sept. 28, 2018)............................................................................. 9

                     8       Statutes

                     9       Cal. Bus. & Prof. Code § 17200 .................................................................................................... 21

                   10        Cal. Civ. Code § 3541 ...................................................................................................................... 4

                   11        Cal. Gov. Code § 12964.5 .......................................................................................................... 5, 23

                   12        Cal. Lab. Code § 1101.............................................................................................. 5, 18, 23, 24, 25

                   13        Cal. Lab. Code § 1102.............................................................................................. 5, 18, 23, 24, 25

                   14        Cal. Lab. Code § 1102.5................................................................................................................. 23

                   15        Cal. Lab. Code § 1102.5(a) ............................................................................................................ 18

                   16        Cal. Lab. Code § 1197.5(k) ............................................................................................................ 23

                   17        Cal. Lab. Code § 1197.5(k)(1) ....................................................................................................... 19

                   18        Cal. Lab. Code § 232................................................................................................................ 19, 23

                   19        Cal. Lab. Code § 232.5................................................................................................................... 23

                   20        Cal. Lab. Code § 432.5......................................................................................................... 5, 21, 22

                   21        Cal. Lab. Code § 96(k) ................................................................................................... 4, 20, 21, 23

                   22        Cal. Lab. Code § 98.6............................................................................................... 4, 18, 20, 21, 23

                   23        Rules

                   24        Rule 12(b)(6) .................................................................................................................................... 7

                   25

                   26

                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                                                       DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                                                   v
                                                                                                                                (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                               Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 7 of 32



                     1                            NOTICE OF MOTION AND MOTION TO DISMISS

                     2       TO PLAINTIFF MARCIE HAMILTON AND HER ATTORNEYS OF RECORD:

                     3              PLEASE TAKE NOTICE that on January 7, 2021, at 1:30 p.m., or as soon thereafter as

                     4       this matter may be heard in Courtroom 5, located on the 17th Floor, of the United States District

                     5       Court for the Northern District of California, located at 450 Golden Gate Avenue, San Francisco,

                     6       CA 94102, before the Honorable Edward M. Chen, Defendant Juul Labs, Inc. (“JLI” or

                     7       “Defendant”) will and hereby does move the Court, pursuant to Federal Rule of Civil Procedure

                     8       12(b)(6), for an order dismissing Plaintiff Marcie Hamilton’s (“Plaintiff” or “Hamilton”) First

                     9       Amended Complaint with prejudice for failure to state a claim upon which relief can be granted.

                   10               Hamilton’s First through Fifth and Seventh Causes of Action for violation of the Private

                   11        Attorneys General Act (“PAGA”) predicated on California Labor Code §§ 1102.5, 96(k) and

                   12        98.6, 232 and 1197.5, 232.5, 432.5, and 1101 and 1102 fail to state a claim because Hamilton

                   13        fails to, and cannot, allege facts sufficient to establish that her Proprietary Information and

                   14        Invention Assignment Agreement (“PIIAA”), the corresponding Termination Certification, and

                   15        the Separation Agreement and Release (the “Separation Agreement”) (collectively, the

                   16        “Agreements”) should, contrary to the California Supreme Court’s holding in Edwards v. Arthur

                   17        Andersen LLP, 44 Cal. 4th 937 (2008), be interpreted to:

                   18               (i)    prevent employees from reporting actual or potential violations of law (§ 1102.5);

                   19               (ii)   threaten employees with discharge for engaging in free speech during non-working

                   20        hours away from JLI’s premises (§§ 96(k) and 98.6);

                   21               (iii) prevent employees from disclosing or discussing wages (§§ 232 and 1197.5);

                   22               (iv) prevent employees from disclosing working conditions (§ 232.5);

                   23               (v)    contain any terms or conditions known by JLI to be unlawful (§ 432.5); or

                   24               (vi) prevent employees from engaging in political activities (§§ 1101 and 1102).

                   25               Hamilton also fails to state a claim with respect to the First through Fifth and Seventh

                   26        Causes of Action based on alleged “policies and practices” of JLI that purportedly violate these

                   27        Labor Code provisions. JLI’s policies do not facially prohibit employees from engaging in

                   28        protected activities and, to the contrary, several policies expressly confirm the right to do so.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                    DEF. MOTION TO DISMISS FAC; MPA (CASE
  COUNSE LO RS AT LA W                                                        1
      MENLO PAR K
                                                                                                        NO. 3:20–CV–3710–EMC)
                               Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 8 of 32



                     1       Further, JLI’s purported “practices” of maintaining a “culture of concealment” and retaliating

                     2       against claimed whistleblowers do not constitute a generally applicable “rule, regulation, or

                     3       policy” or a “condition of employment.” Moreover, even if they do, these claims would require

                     4       numerous individualized inquiries, rendering them unmanageable.

                     5              The Second Cause of Action fails on the further basis that, as the Court previously ruled

                     6       “a private employee has no recognized constitutional protection from termination by a private

                     7       employer based on speech,” and, therefore, provisions of the Agreements and alleged policies and

                     8       practices that purportedly threaten employees with discharge for engaging in free speech during

                     9       non-working hours cannot violate §§ 96(k) and 98.6. ECF–23, at 6:4–7, n. 5.

                   10               Hamilton’s derivative Sixth Cause of Action for unfair competition in violation of Business

                   11        & Professions Code § 17200 et seq. fails to state a claim upon which relief may be granted because

                   12        the underlying claims on which this cause of action is predicated fail and the Court has already held

                   13        that Hamilton lacks standing to seek a public injunction (ECF–23, at 16:22–17:1), which is the only

                   14        remedy sought pursuant to the Sixth Cause of Action.

                   15               Finally, Hamilton’s Seventh Cause of Action, a PAGA claim predicated on California Labor

                   16        Code §§ 1101 and 1102, fails to state a claim because statements about vaping do not implicate

                   17        political activity and JLI’s claimed policies have an apolitical purpose.

                   18               This Motion is based on this Notice, the Memorandum of Points and Authorities below, the

                   19        Request for Judicial Notice and corresponding declaration of Angela Hayes, all of which are filed

                   20        and served concurrently herewith, the complete pleadings, files, and records in this action, and such

                   21        other oral and documentary evidence as may be presented to the Court at or before the hearing on

                   22        this Motion.

                   23         Dated: November 19, 2020                           CURLEY, HURTGEN & JOHNSRUD LLP
                   24

                   25                                                            By /s/ Brian L. Johnsrud
                                                                                    BRIAN L. JOHNSRUD
                   26                                                               Attorneys for Defendant
                                                                                    JUUL LABS, INC.
                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                         DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             2
                                                                                                  (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                                  Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 9 of 32



                     1                             MEMORANDUM OF POINTS AND AUTHORITIES

                     2       I.       INTRODUCTION
                     3                Plaintiff Hamilton’s amended allegations fail to state a claim. In dismissing the bulk of

                     4       Hamilton’s first Complaint on September 11, 2020 (ECF–23), this Court granted Hamilton leave

                     5       to amend to “plead factual allegations that demonstrate the contracts should be interpreted as

                     6       prohibiting her from whistleblowing, engaging in otherwise lawful conduct during non-working

                     7       hours, disclosing her wages and working conditions, or violating other Labor Code [provisions],”

                     8       and “to allege specific facts in support of non-contract based claims.” ECF–23, at 11:16–22. In

                     9       the absence of expressly unlawful contract language, Hamilton attempts to meet her burden solely

                   10        with extrinsic evidence (consisting of various unrelated policies and alleged practices). Her

                   11        attempt fails for the following reasons:

                   12                 First, the alleged extrinsic evidence does not relate to the definition of confidential

                   13        information in, or whether an employee’s right to engage in protected activity is implicated by,

                   14        the Agreements. 1 Instead, it consists of unrelated policies and alleged out of context statements

                   15        that are unconnected to the terms of the Agreements. See, e.g., Alameda Cnty. Flood Control v.

                   16        Dept. of Water Res., 213 Cal. App. 4th 1163, 1195 (2013) (“[E]xtrinsic evidence [must] show

                   17        an[] ambiguity in the contract.”). Among other unrelated evidence, Hamilton relies on a

                   18        technology resources policy that addresses the use of certain devices while conducting JLI

                   19        business on JLI property, “drills” to prepare for government inspections, and claimed directives

                   20        about speaking to the press. First Amended Complaint (“FAC”) (ECF–32), ¶¶ 50, 60–64. These

                   21        policies and alleged practices have nothing to do with the Agreements. 2

                   22                 Second, the extrinsic evidence suffers from the same defects as the Agreements – there is

                   23        nothing in the cited policies that is unlawful. On their face, the policies do not prevent JLI

                   24        employees from engaging in the types of activities that Hamilton wrongly contends they preclude.

                   25        1
                               The at-issue contracts are the Proprietary Information and Invention Assignment Agreement
                   26        (“PIIAA”), Termination Certification, and Separation Agreement and Release (the “Separation
                             Agreement”) (collectively, the “Agreements”).
                   27        2
                               JLI offered to produce various policies to Hamilton as part of the discovery process before she
                             had to file her First Amended Complaint (so that she could challenge specific language) but she
                   28        declined that offer.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                     DEF. MOTION TO DISMISS FAC; MPA (CASE
  COUNSE LO RS AT LA W                                                         3
      MENLO PAR K
                                                                                                         NO. 3:20–CV–3710–EMC)
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 10 of 32



                     1       To the contrary, several policies expressly confirm the right of employees to report actual or

                     2       potential violations of law and engage in other protected activities. As with the Agreements,

                     3       these policies—to the extent they are extrinsic evidence of anything—must be interpreted in a

                     4       way that renders them valid, not void. Indeed, the rule in Edwards about interpreting contracts in

                     5       a way that renders them valid is not a principle unique to contracts but instead consistent with a

                     6       rule in effect for near1y 150 years that “[a]n interpretation which gives effect is preferred to one

                     7       which makes void.” Cal. Civ. Code § 3541. Section 3541 applies both generally and to employer

                     8       policies. See, e.g., Burnett v. Banks, 130 Cal. App. 2d 631, 637–38 (1955) (applying Civil Code

                     9       section 3541 to bylaws); 24 Hour Fitness, Inc. v. Super. Ct., 66 Cal. App. 4th 1199, 1214–15

                   10        (1998) (applying Section 3541 and holding that a conflict between an employer’s handbook and

                   11        arbitration agreement must be resolved in favor of upholding the agreement). Hamilton cannot

                   12        credibly argue that the Court should—under Edwards—interpret the Agreements in a way that

                   13        renders them lawful but then interpret her proffered extrinsic evidence inconsistent with that rule.

                   14               Third, JLI’s purported “practice” of maintaining a “culture of concealment” and claimed

                   15        individual acts of retaliation do not constitute a generally applicable “rule, regulation, or policy”

                   16        or a “condition of employment.” Rather, they are based on alleged isolated statements by

                   17        unspecified individuals to unspecified employees at unspecified times and claimed retaliation

                   18        against two employees, Hamilton and a former Utah-based employee, James Isaacson.

                   19        Additionally, such claims would require numerous individualized inquiries, rendering them

                   20        unmanageable and making the potential scope of “aggrieved employees” uncertain.

                   21               Fourth, Hamilton’s Second Cause of Action—a Private Attorneys General Act (“PAGA”)

                   22        claim based on Labor Code §§ 98.6 and 96(k)—fails on the further basis that, as this Court

                   23        previously held, private employees do not have constitutionally protected free speech rights. The

                   24        new case cited by Hamilton, Doe v. Google, 54 Cal. App. 5th 948 (2020), does not hold otherwise

                   25        and, instead, holds only that PAGA claims based on §§ 98.6 and 96(k) are not preempted by the

                   26        National Labor Relations Act, an argument JLI does not raise.

                   27               Fifth, Hamilton’s Sixth Cause of Action—an Unfair Competition Law (“UCL”) claim—

                   28        fails because it is derivative of her other unsustainable PAGA claims and she lacks standing to
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                              4
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                                 Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 11 of 32



                     1       seek a public injunction (the only relief sought pursuant to this claim).

                     2               Finally, the Seventh Cause of Action—a new PAGA claim based on Labor Code §§ 1101

                     3       and 1102—fails to state a claim because statements about vaping (which is JLI’s business) do not

                     4       implicate political activity and any such policies have an apolitical purpose. Thus, the Court

                     5       should grant JLI’s motion and dismiss the First through Fourth, Sixth, and Seventh Causes of

                     6       Action, and the remaining predicates for the Fifth Cause of Action, with prejudice. 3

                     7       II.     STATEMENT OF FACTS
                     8               Hamilton is a former high-level managerial employee who worked as JLI’s Director of

                     9       Program Management for just under one year. FAC, ¶ 6. Hamilton claims that, as a result of her

                   10        employment, she was subject to the PIIAA and other alleged policies and practices of JLI that

                   11        purportedly prevented her from “engaging in whistleblowing, competing (by seeking new or

                   12        better work), disclosing information about [her] wages and working conditions, and otherwise

                   13        engaging in protected speech.” Id., ¶¶ 26–68. Contrary to Hamilton’s allegations, JLI’s policies

                   14        authorize and encourage the very protected activities she claims are prohibited, as follows:

                   15                Handbook (FAC, ¶¶ 44–47, 50, 53–54). The “No Retaliation” provision in the Handbook

                   16        confirms that JLI “strictly prohibits retaliation . . . [for] filing, testifying, assisting, or

                   17        participating in any manner in any investigation, proceeding, or hearing conducted by the

                   18        Company or a governmental enforcement agency.” Declaration of Angela Hayes (“Hayes Dec.”),

                   19        ¶ 2, Ex. A at 40. 4 The policy goes on to state that “[t]he Company does not consider conduct in

                   20        violation of this policy to be within the course and scope of employment and does not sanction

                   21        such conduct on the part of any employee, including management and executive employees.” Id. 5

                   22
                             3
                               JLI’s motion is not directed at the portion of Hamilton’s Fifth Cause of Action alleging a
                   23        violation of Labor Code § 432.5 predicated on Government Code § 12964.5 as the Court held that
                             she had alleged facts sufficient to state a claim on this basis. ECF-23, at 16:9–16; FAC, ¶ 144(c).
                   24        The remaining predicates for the Fifth Cause of Action should be dismissed with prejudice.
                             4
                   25          The at-issue Handbook provisions cited throughout this motion are identical in each version of
                             the Handbook attached to the Hayes Declaration. Compare Hayes Dec., Ex. A at 31–34 and 40 to
                   26        Ex. B at 27–30 and 36, Ex. C at 30–33 and 39–40, and Ex. D at 23–26 and 32.
                             5
                               While purporting to quote from various JLI policies, Hamilton’s FAC fails to attach any of the
                   27        policies or to identify the source of her selective quotations, instead referring to the policies
                             collectively as “[JLI’s] Confidentiality Policies.” FAC, ¶¶ 40-58. Therefore, JLI has requested
                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                               DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                                 5
                                                                                                        (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 12 of 32



                     1               Compliance Reporting and Investigation Policy (FAC, ¶ 43(m)). In discussing the

                     2       specific subject of reporting, this policy emphasizes that employees not only have the right, but

                     3       also the responsibility, to report actual or potential violations of law, stating:

                     4                       All JUUL Labs Personnel who become aware of any issue or practice
                                             that involves an actual or potential Violation [of the Code of
                     5
                                             Conduct, Company policies or procedures, or any other suspected
                     6                       violations of law or fraudulent activities] have a responsibility to
                                             report such issue or practice in a timely fashion and are not permitted
                     7                       to overlook such actual or potential wrongdoing.
                     8       Hayes Dec., ¶ 6, Ex. E, at § 1.3 (emphasis added); see also § 3.2. 6

                     9               The Compliance Reporting and Investigation Policy further states:

                   10                        [N]othing in this Policy is intended to prevent any employee from
                                             reporting information to federal or state law enforcement agencies
                   11                        when an employee has a reasonable cause to believe that the violation
                                             of a federal or state statute has occurred. A report to law
                   12                        enforcement, regulatory, or administrative agencies may be made
                                             instead of or in addition to, a report directly to JUUL Labs. (§ 3.3.)
                   13
                                     This policy also confirms that “JUUL Labs strictly prohibits and does not tolerate
                   14
                             unlawful retaliation against any individual for reporting a suspected Violation in good faith or
                   15
                             otherwise cooperating in an investigation of a potential Violation.” Id., at § 8.1.
                   16
                                     Code of Conduct (FAC, ¶ 43(k)). The Code of Conduct confirms that JLI “encourages a
                   17
                             culture of reporting concerns and suspected violations of any applicable law or company policies
                   18
                             and procedures” and “do[es] not permit retaliation of any kind for good faith reports of potential
                   19
                             violations.” Hayes Dec., ¶ 7, Ex. F, at § 12 (emphasis added). It also confirms that JLI “conducts
                   20
                             its business and affairs in compliance with all applicable local, state, and federal laws,” and
                   21
                             “respect[s] the right of our employees to participate in political activities.” Id., at §§ 3.6, 4.
                   22
                                     Social Media Policy (FAC, ¶ 43(i)). The Social Media Policy confirms the right of
                   23
                             employees to “engag[e] in activities protected by state or federal law, . . . such as discussing
                   24
                             wages, benefits, or other terms and conditions of employment . . .” Id., ¶ 9, Ex. H, at § 6.2.
                   25

                   26        judicial notice of various policies that are cited by Hamilton, or contain language quoted by
                             Hamilton, in the FAC. See JLI’s Request for Judicial Notice (“RJN”).
                   27        6
                               “[I]f you are aware of a potential Violation and do not report it according to this Policy, your
                             inaction may be considered a Violation itself, which may result in disciplinary action, up to and
                   28        including termination of your employment or working relationship with Juul Labs.”
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                            DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                               6
                                                                                                     (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                                 Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 13 of 32



                     1       III.    STANDARD OF REVIEW

                     2               Under Rule 12(b)(6), a defendant may move to dismiss an action for failure to allege

                     3       “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                     4       550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual

                     5       content that allows the court to draw the reasonable inference that the defendant is liable for the

                     6       misconduct alleged. The plausibility standard . . . asks for more than a sheer possibility that a

                     7       defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations

                     8       omitted). “A complaint is not ‘plausible’ if the conduct at issue is ‘more likely explained by’

                     9       lawful behavior.” Lawrence v. Lenders for Cmty. Dev., No. C 10–00619 CRB, 2010 WL

                   10        4922662, at *4 (N.D. Cal. Nov. 29, 2010) (quoting Iqbal, 556 U.S. at 680).

                   11                The Court is not required “to accept as true allegations that are merely conclusory,

                   12        unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden St. Warriors,

                   13        266 F.3d 979, 988 (9th Cir. 2001). “[P]laintiffs must satisfy the pleading requirements of Rule 8

                   14        before the discovery stage, not after it “ as Rule 8 “does not unlock the doors of discovery for a

                   15        plaintiff armed with nothing more than conclusions.” Mujica v. Airscan, Inc., 771 F.3d 580, 593

                   16        (9th Cir. 2014) (citing Iqbal, 556 U.S. at 678–79). Nor does the Court need accept as true

                   17        “allegations contradicting documents that are referenced in the complaint.” Johnson v. Fed.

                   18        Home Loan Mortg. Corp., 793 F.3d 1005, 1008 (9th Cir. 2015) (affirming dismissal of breach of

                   19        contract claim where contractual language contradicted allegation in pleading).

                   20                Finally, as Hamilton was previously granted leave to amend and still fails to allege facts

                   21        sufficient to state a claim, her claims should be dismissed with prejudice. 7 See, e.g., Sheahan v.

                   22        State Farm Gen. Ins. Co., 442 F. Supp. 3d 1178, 1190 (N.D. Cal. 2020) (granting motion to

                   23        dismiss and dismissing claims with prejudice, citing Salameh v. Tarsadia Hotel, 726 F.3d 1124,

                   24
                             7
                   25          The Court granted JLI’s motion with leave to amend as to the First through Fourth Causes of
                             Action. ECF–23, at 5:16–11:22. With respect to the Fifth Cause of Action under Labor Code §
                   26        432.5, the Court dismissed every predicate for this claim with the exception of Government Code
                             § 12964.5. Id., at 15:5–16:13. Further, while the Court did not dismiss the derivative Sixth
                   27        Cause of Action for Unfair Competition, it found that Hamilton lacked standing to pursue a
                             public injunction based on her claim under section 12964.5 (id., at 16:22–17:1), which is the only
                   28        relief sought pursuant to the Sixth Cause of Action. FAC, ¶ 153; Prayer, ¶¶ 2, 4, 5.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                           DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                              7
                                                                                                    (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                                 Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 14 of 32



                     1       1133 (9th Cir. 2013) (“A district court’s discretion to deny leave to amend is ‘particularly broad’

                     2       where the plaintiff has previously amended.”)).

                     3       IV.     LEGAL ARGUMENT
                     4               A.     The First Through Fifth And Seventh Causes Of Action Fail To State A
                                            Claim Because Hamilton Fails To Allege Facts Sufficient To Establish That
                     5                      JLI’s Agreements, Policies, Or Practices Violate The Labor Code.
                     6               Hamilton’s First through Fifth and Seventh Causes of Action based on the Agreements

                     7       fail because she does not (and cannot) allege any extrinsic evidence demonstrating that these

                     8       contracts should be interpreted as unlawful. As this Court held, the Agreements are not unlawful

                     9       on their face and California Supreme Court’s ruling in Edwards v. Arthur Andersen LLP, 44 Cal.

                   10        4th 937, 954 (2008) “counsels towards interpreting [the Agreements] in a way that ‘makes the

                   11        contract[s] lawful, valid and capable of being carried into effect.’” ECF–23 at 5:22–11:22. As

                   12        shown below, Hamilton fails to demonstrate that the Agreements, policies, and practices violated

                   13        any of the Labor Code provisions that are the predicates to her PAGA claims.

                   14                       1.      The Policies And Practices Cited By Hamilton Fail To Show That
                                                    JLI’s Agreements Prohibit Protected Activity.
                   15

                   16                The Court previously found a “catch-all” definition of “Confidential Information” in the

                   17        PIIAA (and related language in the Termination Certification) to be “arguably ambiguous” as it

                   18        could “encompass more than proprietary information.” 8 ECF–23, at 8:3–11:22. Hamilton

                   19        attempts to turn this “arguably ambiguous” contractual language into “unlawful” language by

                   20        relying on “extrinsic evidence” of various JLI policies and practices. (FAC, ¶¶ 40–68.) A fatal

                   21        defect with Hamilton’s strategy is that “any extrinsic evidence [relied upon to resolve a claimed

                   22        ambiguity] must be tethered to specific contract language.” Lennar Mare Island, LLC v.

                   23        Steadfast Ins. Co., 176 F. Supp. 3d 949, 964, 970 (E.D. Cal. 2016) (rejecting parol evidence

                   24

                   25        8
                                This “catch-all” provision states: “Confidential Information also includes all information of
                             which the unauthorized disclosure could be detrimental to the interest of Company, whether or
                   26        not such information is identified as Confidential Information.” FAC, Ex. A (PIIAA), at ¶ 4.1. It
                             is preceded by a more fulsome definition of “Confidential Information” which includes “any
                   27        Company confidential proprietary information, technical data, trade secrets, or know-how,
                             including, but not limited to, research, product plans, . . . developments, inventions, patentable
                   28        subject matter, . . . forecasts, finances or other business information of the Company.” Id.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                         DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             8
                                                                                                  (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                                 Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 15 of 32



                     1       where plaintiff “d[id] not tie its evidence to any specific term, phrase, or clause”); Alameda Cnty.

                     2       Flood Control, 213 Cal. App. 4th at 1195; see also Northrop Grumman Corp. v. Factory Mut.

                     3       Ins. Co., 563 F.3d 777, 788 (9th Cir. 2009) (rejecting extrinsic evidence regarding the meaning of

                     4       “flood” in an excess policy because the proffered evidence did not involve the excess policy at

                     5       issue); Skilstaf, Inc. v. CVS Caremark Corp., 669 F.3d 1005, 1014–15, 1017 (9th Cir. 2012)

                     6       (affirming order granting motion to dismiss, holding that an email offered as extrinsic evidence

                     7       “addressed only the extent of the release and did not address the covenant not to sue”).

                     8                              a.      JLI’s Policies Do Not Demonstrate That The Agreements
                                                            Prohibit Protected Activity.
                     9
                                                            (1)     Unrelated Policies That Have No Have No Bearing On
                   10                                               The Definition of Confidential Information Are
                                                                    Irrelevant To Interpreting The Agreements.
                   11

                   12                Hamilton cites to some 23 different policies (FAC, ¶ 43) and JLI’s “Culture & Policy

                   13        Handbook” (the “Handbook”) 9 (FAC, ¶¶ 44–54), but fails to explain—other than in a conclusory

                   14        fashion—how any of them relate to the Agreements at all, let alone to the definition of

                   15        “confidential information.” Id., ¶¶ 104–10, 113–16, 121–25, 130–34, 138–40, 144–45, 154–57.

                   16        Nor does Hamilton allege that these policies informed her understanding of the PIIAA. Her

                   17        counsel’s legal argument is not parol evidence of her understanding. See, e.g., Varga v. Wells

                   18        Fargo Bank, N.A., No. CV 16–9650–DMG (KSX), 2018 WL 7017982, at *4 (C.D. Cal. Sept. 28,

                   19        2018) (disregarding legal conclusions offered as “extrinsic evidence” and dismissing breach of

                   20        contract claim on the pleadings because the interpretation of an agreement that is a “mere legal

                   21        conclusion . . . is not entitled to the assumption of truth.”), aff’d, 796 F. App’x 430 (9th Cir. 2020).

                   22                Instead, Hamilton alleges generally that JLI’s policies advise employees that JLI “should

                   23        not be held liable for any repercussions the employee’s [social media communications] may

                   24        generate,” “place limits on the use of employee personal devices,” and “prohibit political speech

                   25        and activity” by allegedly instructing employees that they cannot (among other activities)

                   26

                   27        9
                               JLI’s Handbook is titled the “Juul Labs Employee Guide” and is also referred to as the “Juul
                             Labs Employee Handbook” (as stated on the Acknowledgement page) and the “Juul Labs Culture
                   28        & Policy Handbook.” Hayes Dec., ¶¶ 2–5, Exs. A–D.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                              9
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 16 of 32



                     1       “‘engage with youth on the topics of tobacco or tobacco and nicotine,’ ‘engage in social media,’ .

                     2       . . or help a young family member quit smoking.” Id., ¶¶ 46, 50, 51. She also claims that JLI’s

                     3       policies “require employees to falsely inform others . . . that [JLI] did not, and does not, target or

                     4       market its products to minors.” Id., ¶ 52. Even accepting these allegations as true, none of the

                     5       policies bear on the interpretation of the “catch-all” definition of “confidential information.”

                     6       Rather, they address matters such as social media, technology use, youth prevention, and

                     7       marketing, which are wholly unrelated. See, e.g., Thomas v. Silgan Container Corp., No. 97–

                     8       3311 MMC (JCS), 2001 WL 590013, at *7, n. 7 (N.D. Cal. May 24, 2001) (finding that extrinsic

                     9       evidence was “irrelevant” to the definition of “Job Elimination Termination” under the Plan

                   10        because “[o]n its face, the [disability] form has no relation to severance benefits under the Plan,

                   11        but rather relates to long term disability conversion insurance”).

                   12                                       (2)     Extrinsic Evidence Cannot Contradict Express Carve-
                                                                    Outs For Protected Activity.
                   13

                   14               Further, the Court already concluded that “the Severance Agreement has a carveout for

                   15        engaging in protected activity, whistleblowing, and exercising protected rights, including under

                   16        the National Labor Relations Act (which includes the right to discuss wages and working

                   17        conditions).” ECF–23, at 10:3–19. Therefore, Hamilton cannot rely on parol evidence to

                   18        contradict the express carve-outs for protected activity in the Separation Agreement. See, e.g.,

                   19        Hervey v. Mercury Cas. Co., 185 Cal. App. 4th 954, 961 (2010) (parol evidence “is not

                   20        admissible if it contradicts a clear and explicit policy provision”).

                   21                                       (3)     None Of JLI’s Policies Defines Confidential Information
                                                                    In A Way That Would Prohibit Protected Activity.
                   22

                   23               Hamilton also cannot rely on the policy language to demonstrate that the Agreements

                   24        prohibit protected activity because, to the extent the at-issue policies mention “confidential

                   25        information” at all, they either say nothing about the right of employees to engage in protected

                   26        activities (which is addressed in separate policies that directly speak about this issue), or they

                   27        expressly authorize it, as discussed in Section II above. FAC, ¶¶ 47–48, 50, 53–54; see also

                   28        Hayes Dec., ¶ 2, Ex. A at 31–34, 40; ¶ 6, Ex. E at §§ 1.3, 3.3, 8.1; ¶ 7, Ex. F at §§ 3.6, 4, 12; ¶ 8,
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                           DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             10
                                                                                                    (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 17 of 32



                     1       Ex. G; ¶ 9, Ex. H at § 6.2. Thus, even taking this alleged extrinsic evidence into account, the

                     2       Court should construe the Agreements as lawful. See, e.g., Moss Dev. Co. v. Geary, 41 Cal. App.

                     3       3d 1, 9–10 (1974) (“If a contract is susceptible to more than one interpretation, and if the

                     4       ambiguity is not eliminated by extrinsic evidence, the court is bound to give the contract ‘. . . such

                     5       an interpretation as will make it lawful, operative, definite, reasonable, and capable of being

                     6       carried into effect . . . .’”). Specifically:

                     7               Handbook: Social Media provision. Hamilton contends that language in the Social

                     8       Media provision in the Handbook 10 prevents employees from sharing or discussing “non-public

                     9       data belonging to JUUL Labs,” instructing them that if they have to “think about it, don’t share

                   10        it.” Hayes Dec., ¶ 2, Ex. A, at 33; see FAC, ¶ 47 (“JUUL further instructs employees that if they

                   11        have to ‘think about sharing’ information, then they should not share the information.”). The

                   12        reference to “non-public data” is a similar “catch-all” provision to the PIIAA’s and it is clarified

                   13        by providing specific examples of the confidential business information protected, similar to the

                   14        definition in the PIIAA. 11 Further, the Social Media provision in the Handbook does not address

                   15        protected activity, while the “No Retaliation” provision in the Handbook does.

                   16                Handbook: IT Policy and Procedures. Hamilton claims that the IT Policy and

                   17        Procedures in the Handbook “place[s] limits on the use of employee personal devices” by

                   18        allegedly prohibiting employees from using “‘Technology Resources’ 12 . . . in any way that

                   19        10
                                 Hamilton does not identify the policies or provisions she quotes from by name and, instead,
                   20        refers to them collectively as “[JLI’s] Confidentiality Policies.” FAC, ¶¶ 40-48. Therefore, JLI
                             has submitted the policies and provisions which contain either the quoted language (or
                   21        substantially identical language) or the document title cited in the FAC. See RJN and Hayes Dec.
                             11
                                The complete at-issue text of the Social Media provision states: “We are a privately-held
                   22        company. We do not share or discuss our business information publicly. [This includes:]
                             Financial information of any sort; Design plans and new product development initiatives;
                   23        Customer or consumer data; Sales, Forecasts, Trends, Future Promotional Plans; Any other non-
                             public data belonging to JUUL Labs. ¶ If you have to think about it, don’t share it.” Hayes Dec.,
                   24        ¶ 2, Ex. A, at 33 (and identical language in Exhibits B–D); see also FAC, Ex. A (PIIAA), at ¶ 4.1.
                             12
                   25            “‘Technology Resources’ consist of all electronic devices, software, and means of electronic
                             communication that are owned by JUUL Labs, that are used on or accessed from JUUL Labs’
                   26        premises, or that are used in performing JUUL Labs business. This can include, but is not limited
                             to, personal computers, laptops, computer hardware, external hard disks, printers, modems, fax
                   27        machines, copiers, computer software (including software that grants access to external services,
                             such as the Internet, email, chat/messaging (Slack, Google Chat), etc. ), voicemail systems,
                   28        telephones, cellular phones, and other handheld devices.” Hayes Dec., ¶ 2, Ex. A, at 31.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             11
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 18 of 32



                     1       discloses [JLI’s] so-called confidential or proprietary information to third parties.” FAC, ¶ 50;

                     2       Hayes Dec., ¶ 2, Ex. A at 31–33. The IT Policy and Procedures only summarily define

                     3       “confidential information” as “trade secrets and other confidential and proprietary information of

                     4       both JUUL Labs and third parties.” Id., at p. 32. Thus, it does not provide further clarity on the

                     5       meaning of the “catch-all” provision. Further, this policy does not address protected activity,

                     6       while the Handbook’s No Retaliation provision does. Id., at 40.

                     7              External Communications Policy. Hamilton also contends that JLI’s External

                     8       Communications Policy “prevent[s] employees from communicating with persons in the

                     9       investment, regulatory, and trade communities.” FAC, ¶¶ 48, 106; Hayes Dec., ¶ 8, Ex. G at §§

                   10        6.2.5, 6.4.2.1, and 6.4.3.1. This policy defines “confidential information” in general terms, with a

                   11        “catch-all” provision similar to that in the PIIAA, followed by specific examples of confidential

                   12        business information consistent with those in the PIIAA. 13 Moreover, the policy itself says

                   13        nothing about reporting actual or potential violations of law or other protected activities, while

                   14        other JLI policies expressly authorize such activities. See Hayes Dec., ¶ 2, Ex. A (Handbook at

                   15        40); ¶ 6, Ex. E (Compliance Reporting and Investigation Policy at §§ 1.3, 3.3, 8.1); ¶ 7, Ex. F

                   16        (Code of Conduct at §§ 3.6, 4, 12); and ¶ 9, Ex. H (Social Media Policy at § 6.2).

                   17               Thus, these unrelated policies do not demonstrate that the “catch-all” provision in the

                   18        Agreements is intended to prevent employees from engaging in protected activity.

                   19                               b.      JLI’s Practices Do Not Demonstrate That The Agreements
                                                            Prohibit Protected Activity.
                   20

                   21               Likewise, Hamilton’s allegations regarding alleged “practices” fail to demonstrate that the

                   22        Agreements prohibit protected activity. FAC, ¶¶ 9, 59–68, 70–71, 81, 104–06. The claimed

                   23        practices are completely divorced from the Agreements or the meaning of “confidential

                   24        information.” FAC, ¶¶ 59–64; ECF–23, at 8:3–11:22. Rather, they involve isolated acts of

                   25

                   26
                             13
                                The External Communications Policy defines “confidential information” as “[a]ny and all
                   27        information regarding the Company that has not been publicly disseminated. This includes, but is
                             not limited to, designs, patents, concepts, ideas, customer or supplier lists and information and
                   28        financial data.” Hayes Dec., ¶ 8, Ex. G, at § 4; see also FAC, Ex. A (PIIAA), at ¶ 4.1.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             12
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 19 of 32



                     1       alleged verbal guidance regarding recordkeeping, participating in inspections by government

                     2       regulators, and responding to press inquiries. Specifically, Hamilton claims that JLI:

                     3              •   maintained a “culture of concealment” pursuant to which unspecified individuals

                     4       instructed unspecified employees not to relay information about “potential or actual illegal

                     5       conduct” in a recorded form, FAC, ¶ 60;

                     6              •   conducted “drills” to “prepare[] for unannounced government inspections” in which

                     7       employees were allegedly told to “conceal incriminating evidence and information,” “not speak to

                     8       government regulators unless they had no choice,” and “to direct government regulators to

                     9       specifically-identified [JLI] employees,” FAC, ¶¶ 61–63;

                   10               •   gave instructions “not to speak to the press or other third parties about [JLI],”

                   11        including, for example “Altria’s investment,” FAC, ¶ 64; and

                   12               •   retaliated against Hamilton and another former JLI employee who was based in Utah

                   13        and signed a release (Isaacson) for purported whistleblowing, FAC, ¶¶ 9, 65–68, 70–71, 81.

                   14               As with the policies, these out of context practices do not relate to any terms in the

                   15        Agreements. Hamilton does not allege that any of the Agreements, or the subject of what

                   16        constitutes “confidential information,” was mentioned in any of these alleged communications.

                   17        FAC, ¶¶ 59–68, 104–06. She also does not allege that employees were told that acting contrary to

                   18        these purported instructions would somehow breach the PIIAA. Id. In short, Hamilton’s

                   19        extrinsic evidence does not inform the meaning or scope of confidential information in the

                   20        “catch-all” provision in the Agreements.

                   21               In sum, given the absence of any unlawful term in the Agreements (either on their face or

                   22        established through extrinsic evidence), the Court should dismiss Hamilton’s PAGA claims as

                   23        based on those Agreements. What remains, then, is whether the policies and practices cited by

                   24        Hamilton independently give rise to any PAGA claim. As shown below, they do not.

                   25                       2.     The Policies Are Not Independently Actionable Because They Do Not
                                                   Prohibit Protected Activity.
                   26

                   27               The policies and provisions cited by Hamilton, like the Agreements, are not facially

                   28        unlawful. Moreover, the policies either say nothing about an employee’s right to engage in
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                         DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                            13
                                                                                                  (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 20 of 32



                     1       protected activity (and, thus, have no bearing on Hamilton’s claims that JLI’s policies preclude

                     2       employees from engaging in such activities), or, as discussed in Section II(A) above, expressly

                     3       authorize the very activities Hamilton claims are precluded. Hayes Dec., ¶ 2, Ex. A at 40; ¶ 6,

                     4       Ex. E at §§ 1.3, 3.2, 3.3, 8.1; ¶ 7, Ex. F at §§ 3.6, 4, 12; and ¶ 9, Ex. H at § 6.2. Hamilton’s

                     5       argument to the contrary fails to state a claim for the reasons set forth below.

                     6                              a.      The Social Media Provision In The Handbook Does Not
                                                            Prohibit Protected Activity.
                     7

                     8              Nothing in Handbook’s “Social Media” provision is facially unlawful. Hamilton claims

                     9       that this provision advises employees that JLI “should not be held liable for any repercussions

                   10        that the employee’s [social media communications] may generate.” FAC, ¶ 46. In fact, the

                   11        provision simply advises employees to “[p]ractice diligence as a representative of the

                   12        Company” and “[a]void ANY comments that could be interpreted as discriminatory (racist,

                   13        sexist, etc.).” Hayes Dec., ¶ 2, Ex. A at 33 (emphasis added).

                   14               Hamilton next contends that this Social Media provision prevents employees from sharing

                   15        or discussing “non-public data belonging to JUUL Labs,” instructing them that if they have to

                   16        “think about sharing” information “then they should not share the information.” FAC, ¶ 47. Like

                   17        the PIIAA, this provision has the lawful purpose of protecting JLI’s confidential business

                   18        information from public disclosure, including “financial information of any sort,” “design plans

                   19        and new product development initiatives,” “customer or consumer data,” and “sales, forecasts,

                   20        trends, future promotional plans.” Hayes Dec., ¶ 2, Ex. A at 33; see also Cal. Lab. Code § 232.5

                   21        (“This section is not intended to permit an employee to disclose proprietary information, trade

                   22        secret information, or information that is otherwise subject to a legal privilege without the consent

                   23        of his or her employer.”); ECF–23, at 8:10–9:1 (“[W]hile the NDA contains a confidentiality

                   24        provision, it is—for the most part—directed at proprietary information. . . . This in in accord with

                   25        the Labor Code that specifically permits an employer to prohibit such disclosures.”)

                   26                               b.      The IT Policy And Procedures In The Handbook Does Not
                                                            Prohibit Protected Activity.
                   27

                   28               Hamilton next claims that the Handbook’s “IT Policy and Procedures” “place limits on the
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             14
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 21 of 32



                     1       use of employee personal devices” by allegedly prohibiting employees from using “‘Technology

                     2       Resources’ (1) in any manner contrary to [JLI’s] interests; (2) in any way that discloses [JLI’s]

                     3       so-called confidential or proprietary information to third parties, or for personal or pecuniary

                     4       gain; or (3) to transmit, receive, or store information that is adverse to JUUL or any other entity.”

                     5       FAC, ¶ 50; Hayes Dec., ¶ 2, Ex. A at 31–33. There is nothing in the plain language of this

                     6       provision that prohibits an employee from engaging in protected activity. Indeed, the provision

                     7       does not mention protected activity and the only improper uses of a device are primarily illegal

                     8       uses, such as: (1) illegally sharing copyrighted materials; (2) transmitting, receiving, or storing

                     9       any information that is discriminatory, harassing, defamatory, obscene, indecent, threatening, or

                   10        that could adversely affect any individual, group, or entity (e.g., sexually explicit or racial

                   11        messages, jokes, or cartoons); (3) copying, retrieving, forwarding, or sending copyrighted

                   12        materials unless the employee has the author’s permission; and (4) using Technology Resources

                   13        for any illegal purpose, violation of any company policy, in a manner contrary to the best interests

                   14        of JLI, in any way that discloses confidential or proprietary information of JLI or third parties, or

                   15        for personal or pecuniary gain. Id. at 31–32. Further, the provision does not purport to address

                   16        an employee’s use of a personal device in any context other than while on JLI premises and/or

                   17        performing JLI business. Id. at 31–33.

                   18                               c.      The Juul Labs Communications Provision In The Handbook
                                                            Does Not Prohibit Protected Activity.
                   19

                   20               Hamilton claims that JLI prevents employees from engaging in “political speech and

                   21        activity” related to its “practices and business, the benefit and/or detriment of vaping, and the

                   22        necessity or appropriateness of vaping-related regulations.” FAC, ¶ 51. While Hamilton (again)

                   23        does not identify the at-issue policy by name, she appears to be relying on the “Juul Labs

                   24        Communications” provision of the Handbook. This provision merely offers employees optional

                   25        “bullet points . . . to share in [their own] words” when “approached by neighbors, strangers, etc.

                   26        who ask about Juul, [its] product, and/or the issue of minors potentially gaining access to [its]

                   27        product.” Hayes Dec., ¶ 2, Ex. A at 34. There is nothing in the plain language of this provision

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                           DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             15
                                                                                                    (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 22 of 32



                     1       that prevents employees from engaging in political speech or other protected activities, or to

                     2       refrain from expressing their own opinions.

                     3                              d.      The External Communications Policy Does Not Prohibit
                                                            Protected Activity.
                     4

                     5              Hamilton contends that JLI’s External Communications Policy “prevent[s] employees

                     6       from communicating with persons in the investment, regulatory, and trade communities,” by

                     7       instructing employees “to not respond to inquiries from these communities, including government

                     8       regulators, but to instead direct or defer these inquiries to a designated [JLI] representative,”

                     9       implying that this would prevent employees from reporting actual or potential violations of law.

                   10        FAC, ¶¶ 48, 106; Hayes Dec., ¶ 8, Ex. G at §§ 6.2.5, 6.4.2.1, and 6.4.3.1. These allegations

                   11        ignore the stated purpose of the policy, which, by its terms, is applicable only to “all external

                   12        communications made by or on behalf of the Company,” not an employee’s personal

                   13        communications. Id., § 1.1 and § 2.4 (“This policy does not apply to communications made by

                   14        JUUL Labs personnel in a purely personal capacity.”) (emphasis added). Moreover, the policy

                   15        itself says nothing about reporting actual or potential violations of law, while other JLI policies,

                   16        including the Compliance Reporting and Investigations Policy (which speaks directly to the

                   17        subject of whistleblowing), authorize such activities. Hayes Dec., ¶ 6, Ex. E, at §§ 1.3, 3.3, 8.1.

                   18                               e.      The Handbook Does Not Prohibit Protected Activity.
                   19               Hamilton claims that the Handbook violates Labor Code § 232.5 by stating that “the

                   20        working conditions, policies, procedures, appeals processes, and benefits in this handbook are

                   21        confidential and may not be distributed in any way nor discussed with anyone who is not an

                   22        employee of JUUL Labs, Inc.” FAC, ¶¶ 53; 44–45, 54, 140. This language cannot be found in

                   23        the relevant Handbook and, even if Hamilton has some other version that includes this language

                   24        (which she has not produced), the Handbook has a “No Retaliation” provision confirming the

                   25        right to engage in protected activities and the Social Media Policy authorizes disclosure of “other

                   26        terms and conditions of employment.” Hayes Dec., ¶¶ 2–5, Exs. A–D; ¶ 9, Ex. H, at § 6.2.

                   27               In short, as nothing in these policies prevents employees from engaging in activities

                   28        protected by the Labor Code, and other JLI policies expressly authorize such activities, Hamilton
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             16
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 23 of 32



                     1       cannot state a PAGA claim based on JLI’s policies.

                     2                              f.      Hamilton’s Allegations On Information And Belief Fail To
                                                            State A Claim.
                     3

                     4              Hamilton fails to identify a number of the policies or policy provisions on which she

                     5       relies, instead making the conclusory allegation “on information and belief” that a laundry list of

                     6       policies that she and Isaacson reviewed during their employment “evidence [JLI’s] [purportedly

                     7       unlawful] Confidentiality Policies.” FAC, ¶¶ 40–54, 106. These conclusory allegations are

                     8       insufficient. It is well settled that “plaintiffs must satisfy the pleading requirements of Rule 8

                     9       before the discovery stage, not after it.” Mujica, 771 F.3d at 593. Therefore, “while facts may be

                   10        alleged upon information and belief, that does not mean that conclusory allegations are permitted.

                   11        . . . An allegation made on information and belief must still be ‘based on factual information that

                   12        makes the inference of culpability plausible.’” Menzel v. Scholastic, Inc., No. 17–cv–05499–

                   13        EMC, 2018 WL 1400386, at *2 (N.D. Cal. Mar. 19, 2018) (granting motion to dismiss for failure

                   14        to plead facts establishing wrongdoing by the defendant).

                   15                 Additionally, while, in some instances “critical information is held exclusively by the

                   16        defendant and there is no other practical way to obtain such information,” that is not the case

                   17        here. Menzel, 2018 WL 1400386, at *4. The FAC alleges that Hamilton and Isaacson (who,

                   18        respectively, held Director and Senior Director roles) “reviewed and acknowledged” these

                   19        materials. FAC, ¶¶ 6, 9, 41–43, 55–56. Therefore, Hamilton’s conclusory allegations “on

                   20        information and belief” about the purported unlawful content of the policies are insufficient to

                   21        state a plausible claim. See Iqbal, 556 U.S. at 678.

                   22                       3.      The Alleged Practices Are Not Independently Actionable.
                   23                               a.      Hamilton Fails To Identify Any Generally Applicable Practice
                                                            That Prohibits Protected Activity.
                   24

                   25               Hamilton fails to (and cannot) allege facts sufficient to establish that any generally

                   26        applicable practice of JLI violates the Labor Code. FAC, ¶¶ 59–68, 104–07.

                   27               First, Hamilton’s allegations fail to establish that JLI had a generally applicable “rule,

                   28        regulation, or policy” of prohibiting employees from engaging in whistleblowing or political
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             17
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 24 of 32



                     1       activity. Cal. Lab. Code §§ 1101, 1102, 1102.5(a). A “rule, regulation, or policy” is defined as a

                     2       “settled or definite course or method adopted and followed by a[n] . . . institution . . . .” Lockheed

                     3       Aircraft Corp. v. Super. Ct., 28 Cal. 2d 481, 485–86 (1946). Here, the claimed “practices” are far

                     4       from “settled or definite.” Rather, they are based on a handful of alleged isolated statements

                     5       made by unspecified individuals to unspecified employees at unspecified times on an unspecified

                     6       number of occasions and two alleged instances of terminating employees for claimed

                     7       whistleblowing. FAC, ¶¶ 59–68, 104–07. These types of individualized actions have been found

                     8       insufficient to establish a rule, regulation, or policy that violates PAGA because “a plain reading

                     9       of the definitions of rule and policy suggests that they must be intended to apply generally to a

                   10        group or class, rather than to one of many members of a group or class.” See, e.g., Bryant v. San

                   11        Diego Gas & Elec. Co., D066467, 2015 WL 6164142, at *3–4 (Cal. Ct. App. 2015) (reversing

                   12        verdict as to Labor Code § 1102.5(a) and related PAGA claim because a manager’s instruction to

                   13        one employee was not a “rule or policy” to prevent whistleblowing). 14 Accordingly, the First and

                   14        Seventh Causes of Action fail as to claimed practices.

                   15               Second, Hamilton fails to establish that JLI “threatened” employees with discharge for

                   16        engaging in lawful conduct during non-working hours away from JLI’s premises. Cal. Lab. Code

                   17        § 98.6. The alleged instructions not to relay certain information in a recorded form, how to

                   18        respond to government regulators, and not to speak to the press (even if true) provide guidance on

                   19        performing duties for JLI on JLI’s premises during working hours with respect to recordkeeping,

                   20        preparing for and responding to regulatory inspections, and responding to inquiries from the press

                   21        on business-related matters. FAC, ¶¶ 59–68. They do not purport to regulate an employee’s non-

                   22        work-related conduct during non-working hours away from JLI’s premises. Moreover, Hamilton

                   23        does not allege that employees were told that they would be terminated if they did not follow

                   24        these instructions. Id. Therefore, the Second Cause of Action fails as to practices.

                   25               Third, none of the claimed practices prohibit employees from disclosing their wages or

                   26        discussing the wages of others. FAC, ¶¶ 59–68, 104–107. Therefore, the Third Cause of Action

                   27
                             14
                               Federal courts may consider unpublished state decisions as persuasive authority. See Holt v.
                   28        Noble House Hotels & Resort, Ltd., 370 F. Supp. 3d 1158, 1165 (S.D. Cal. 2019).
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             18
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 25 of 32



                     1       fails to state a PAGA claim based on alleged practices. Cal. Lab. Code §§ 232, 1197.5(k)(1).

                     2               Fourth, none of the claimed instructions purport to require, as a condition of employment,

                     3       that employees refrain from disclosing their “working conditions,” which include matters such as

                     4       “attire, proper behavior, break room condition, elevator maintenance, seat comfort, temperature,

                     5       lighting, uniforms, hair requirements, breaks, restroom facilities, and ‘even one’s required

                     6       attitude.’” Tam v. Qualcomm, Inc., No. 17–CV–710 JLS (AGS), 2018 WL 9918097, at *11 (S.D.

                     7       Cal. Oct. 31, 2018); FAC, ¶¶ 59–68. Further, as discussed in Section II above, JLI’s Social

                     8       Media Policy confirms the right of employees to “engag[e] in activities protected by state or

                     9       federal law, . . . such as discussing . . . terms and conditions of employment.” Hayes Dec., ¶ 9,

                   10        Ex. H, at § 6.2. Accordingly, the Fourth Cause of Action also fails as to claimed practices.

                   11                                b.          Alternatively, The Court Should Dismiss As Unmanageable
                                                                 Hamilton’s PAGA Claims Based On Alleged Practices.
                   12

                   13                Hamilton’s PAGA claims based on JLI’s alleged “practices” also fail for the independent

                   14        reason that the individualized nature of these claims renders them unmanageable. Hamilton

                   15        purports to represent 3,000 aggrieved employees, yet her claims are based on a handful of isolated

                   16        statements and actions. FAC, ¶¶ 11, 59–68. Courts have dismissed similar claims as “nothing

                   17        short of unmanageable” where “[t]he Court would have to engage in a multitude of individualized

                   18        inquires” to determine which employees were impacted by the alleged violations. Raphael v.

                   19        Tesoro Ref. and Mktg. Co. LLC, No. 2:15–cv– 02862–ODW, 2015 WL 5680310, at *3 (C.D. Cal.

                   20        Sep. 25, 2015) (granting motion for judgment on the pleadings and dismissing PAGA claims); see

                   21        also Amiri v. Cox Commc’ns Cal., LLC, 272 F. Supp. 3d 1187, 1193–1195 (C.D. Cal. 2017)

                   22        (finding PAGA claims unmanageable where “the alleged Labor Code violations rely on unique

                   23        characteristics of Plaintiff’s experience . . ., rather than on policies or practices common to

                   24        ‘aggrieved employees’ across California,” thus, “liability determinations will require

                   25        individualized inquiries . . .”).

                   26                This case would also require numerous individualized inquiries, including, for example:

                   27                (1) which employees were instructed “to rewrite or delete written materials to conceal

                   28        information about potential or actual illegal conduct,” when these alleged instructions were given,
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                               19
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 26 of 32



                     1       by whom, the specific words used, and in what context (FAC, ¶ 60);

                     2              (2) which employees were allegedly instructed to “conceal information from government

                     3       regulators while being ‘technically’ truthful,” when these alleged instructions were given, by

                     4       whom, the specific instructions given, and in what context (FAC, ¶ 62);

                     5              (3) which employees were allegedly instructed “not to speak to the press or third parties

                     6       about [JLI],” when, who gave these instructions, the specific words used, and in what context

                     7       (FAC, ¶ 64); and

                     8              (4) which employees were allegedly retaliated against for whistleblowing, when, who

                     9       made these decisions, and what alleged adverse action was taken against the employee (FAC, ¶¶

                   10        65–68). This final issue would certainly result in numerous mini-trials on individual wrongful

                   11        termination claims in the context of an alleged PAGA action.

                   12                Hamilton’s PAGA claims based on claimed practices should also be dismissed for failing

                   13        to define the alleged “aggrieved employees” with sufficient specificity. See, e.g., Chie v. Reed

                   14        Elsevier, Inc., No. C–11–1784 (EMC), 2011 WL 3879495, at *4 (N.D. Cal. Sept. 2, 2011)

                   15        (dismissing PAGA claims for failing to sufficiently identify the alleged “aggrieved employees”

                   16        and stating “there must be some specificity as to who the persons are that the plaintiff seeks to

                   17        represent.”) Hamilton’s broad and general definition of “aggrieved employees” as “all [JLI]

                   18        current and former employees that are or were subject to [JLI’s] confidentiality requirements”

                   19        fails to account for the individualized nature of her claims or provide adequate notice as to who

                   20        she purports to represent in the context of these claimed “practices.” FAC, ¶ 8. Accordingly, the

                   21        Court should dismiss with prejudice Hamilton’s PAGA claims based on JLI’s claimed practices.

                   22                 B.    Hamilton’s Second PAGA Cause Of Action Also Fails To State A Claim For
                                            Violation Of Labor Code §§ 96(k) And 98.6 Because Neither Provision
                   23                       Protects The Speech Of Private Employees.
                   24               The Second Cause of Action fails for the independent reason that this Court has already

                   25        held that Hamilton cannot predicate a PAGA claim on an alleged violation of §§ 96(k) and 98.6

                   26        because “a private employee has no recognized constitutional protection from termination by a

                   27        private employer based on speech.” ECF–23, at 6:4–7, n. 5. Despite this prior Order, Hamilton

                   28        attempts to revive her dismissed claim by citing Doe v. Google, 54 Cal. App. 5th 948, 268 Cal.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                         DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                            20
                                                                                                  (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 27 of 32



                     1       Rptr. 3d 783, 793-800 (2020). The case is not on point. In Doe, the Court of Appeal decided

                     2       only that the plaintiffs’ PAGA claims (including claims predicated on Labor Code §§ 96(k) and

                     3       98.6) were not preempted by the National Labor Relations Act—an issue that JLI did not raise in

                     4       its Motion to Dismiss Hamilton’s first complaint and that is not raised in the instant motion. Id.

                     5       Further, Doe does not address whether the plaintiffs could state a PAGA claim under Labor Code

                     6       §§ 96(k) and 98.6 based on an alleged violation of constitutional free speech rights by a private

                     7       employer, nor did the Doe court cite Grinzi. Doe thus does not contradict or overrule the holding

                     8       in Grinzi that state action is required for a claimed violation of free speech rights. See Grinzi v.

                     9       San Diego Hospice Corp., 120 Cal. App. 4th 72, 81–82 (2004). Accordingly, the Court should

                   10        dismiss the Second Cause of Action with prejudice.

                   11                 C.    Hamilton’s Fifth PAGA Cause Of Action Also Fails To State A Claim For
                                            Violation of Labor Code § 432.5 Because She Cannot Plead a Violation Of
                   12                       The Underlying Laws.
                   13               The Fifth Cause Action fails for the independent reason that Hamilton cannot state a claim

                   14        for violation of Labor Code § 432.5 which prohibits an employer from “requir[ing] any employee

                   15        to agree, in writing, to any term or condition which is known by such employer . . . to be

                   16        prohibited by law.” Cal. Lab. Code § 432.5; FAC, ¶¶ 144–45. Indeed, this claim necessarily fails

                   17        as to JLI’s alleged practices as there are no allegations that employees were required to agree to

                   18        such practices in writing. FAC, ¶¶ 59–68.

                   19                       1.      Hamilton Fails To Allege Facts Sufficient To Establish A PAGA Claim
                                                    Predicated On A Violation Of Business & Professions Code § 17200.
                   20

                   21               Hamilton makes the conclusory claim that JLI’s “confidentiality requirements” violate the

                   22        UCL, which “makes certain business practices unlawful.” FAC, ¶¶ 144(a), 145. The unlawful

                   23        prong of the UCL “borrows violations from other laws by making them independently actionable

                   24        as unfair competitive practices.” Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134,

                   25        1143 (2003). As set forth above and below, neither the Agreements nor any of JLI’s policies

                   26        violate the Labor Code or any other statute on which Hamilton relies. Accordingly, she cannot

                   27        state a PAGA claim based on an alleged violation of the unlawful prong of the UCL.

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             21
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 28 of 32



                     1                       2.      Hamilton Fails To Allege Facts Sufficient To Establish A PAGA Claim
                                                     Predicated On The Cartwright Act.
                     2

                     3               Hamilton’s claim under the Cartwright Act was previously dismissed and she does not and

                     4       cannot allege any new facts sufficient to establish that the Agreements or any of JLI’s policies

                     5       constitute an unlawful “contract in restraint of trade.” FAC, ¶¶ 144(b), 145; ECF–23, at 12:2–

                     6       13:22; see also Asahi Kasei Pharma Corp. v. CoTherix, Inc., 204 Cal. App. 4th 1, 8 (2012) (a

                     7       “trust” within the meaning of the Cartwright Act is an agreement between “separate entities

                     8       pursuing separate economic interests” conspiring to restrain competition, fix prices, or restrict

                     9       trade). Indeed, “[i]t has long been the rule in California that agents and employees of a

                   10        corporation cannot conspire with their corporate principal or employer where they act in their

                   11        official capacities on behalf of the corporation and not as individuals for their individual

                   12        advantage.” Black v. Bank of America N.T. & S.A., 30 Cal. App. 4th 1, 4 (1994). Accordingly,

                   13        Hamilton cannot state a PAGA claim under § 432.5 based on the Cartwright Act.

                   14                        3.      Hamilton Fails To Allege Facts Sufficient To Establish A Violation Of
                                                     Rule 21F–17 Of The SEC.
                   15

                   16                Hamilton’s claim that JLI’s confidentiality requirements violate Rule 21F–17 of the

                   17        Securities and Exchange Commission was also dismissed and, for the reasons discussed in

                   18        Section IV(A) above, she fails to allege facts sufficient to establish that the Agreements or JLI’s

                   19        policies “impede an individual from communicating directly with the [SEC] about a possible

                   20        securities law.” ECF–23, at 14:20–15:3; FAC, ¶¶ 144(d), 145. As the Court’s Order granting

                   21        JLI’s prior Motion to Dismiss observed, the Separation Agreement “has a carveout for matters

                   22        before the SEC,” and JLI’s policies expressly authorize and encourage employees to report actual

                   23        or potential violations of law to government agencies. ECF–23, at 14:20–15:3; Hayes Dec., ¶ 2,

                   24        Ex. A at 40; id. ¶ 6, Ex. E at §§ 1.3, 3.3, 8.1; ¶ 7, Ex. F at §§ 4, 12; id. ¶ 9, Ex. H at § 6.2.

                   25        Accordingly, Hamilton cannot state a PAGA claim under § 432.5 based on Rule 21F–17.

                   26                        4.      Hamilton Fails To Allege Facts Sufficient To Establish A Violation Of
                                                     Laws Prohibiting Employers From Preventing Employees From
                   27                                Disclosing Potentially Illegal Conduct.

                   28                Hamilton also alleges generally that JLI’s confidentiality requirements violate “[t]he law
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                             DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                               22
                                                                                                      (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 29 of 32



                     1       and public policy” related to “disclosing potentially illegal conduct in furtherance of a federal

                     2       securities action, a federal False Claims Act violation, or otherwise, to an attorney investigating

                     3       such unlawful conduct.” FAC, ¶¶ 144(e), 145. This claim is not based on any specific statutory

                     4       violation and, as set forth in Section IV(A)(1), nothing in the Agreements or JLI’s policies

                     5       prevents employees from disclosing potentially illegal conduct to government agencies while

                     6       both the Separation Agreement and various JLI policies expressly authorize such disclosures.

                     7                      5.      Hamilton Fails To Allege Facts Sufficient To Establish A Violation Of
                                                    Labor Code §§ 96(k), 98.6, 232, 232.5, 1102.5, And 1197.5(k).
                     8

                     9              Finally, Hamilton alleges that JLI’s confidentiality requirements “silence” employees in

                   10        violation of Labor Code §§ 96(k), 98.6, 232, 232.5, 1101, 1102, 1102.5, and 1197.5(k). FAC, ¶¶

                   11        144(f), 145. As set forth in Section IV(A), the Agreements, policies, and practices do not violate

                   12        these Labor Code provisions. Therefore, this claim also fails.

                   13                 D.    Hamilton’s Derivative Sixth Cause Of Action For Unfair Competition Fails
                                            To State A Claim.
                   14

                   15               Hamilton alleges that JLI “engages in unfair competition through its use of NDAs and

                   16        other confidentiality requirements,” that she remains subject to the PIIAA, and that she “has been

                   17        harmed by its confidentiality requirements.” FAC, ¶¶ 149–152. This derivative claim fails for

                   18        the same reasons discussed above. See, e.g., Glenn K. Jackson Inc. v. Roe, 273 F.3d 1192, 1203

                   19        (9th Cir. 2001) (holding that a party cannot “plead around” the absolute bars to relief contained in

                   20        other possible causes of action by recasting those causes of action as a UCL claim).

                   21               Further, as the only relief Hamilton seeks pursuant to this claim is “a public injunction,”

                   22        and the Court previously determined that Hamilton lacked standing to pursue an injunction on her

                   23        claim that this “one-time-offered” Separation Agreement that she did not sign violated

                   24        Government Code § 12964.5, the Court should dismiss the Sixth Cause of Action with prejudice.

                   25        FAC, ¶ 153 and Prayer, ¶¶ 2, 4–5; ECF–23, at 16:23–28.

                   26               E.      Hamilton’s Seventh Cause Of Action Fails To State A Claim Because
                                            Statements About Vaping Or JLI Do Not Implicate Political Activity.
                   27

                   28               Hamilton’s new Seventh Cause of Action for violation of Labor Code §§ 1101 and 1102
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                            23
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 30 of 32



                     1       fails on the additional and independent basis that JLI’s alleged instructions to employees about

                     2       “the manner in which they may or may not speak to government agencies, politicians, friends,

                     3       and family members about political activity as it relates to [JLI], youth smoking, vaping, or the

                     4       vaping epidemic” do not implicate a “political activity” and, even if they do, such policies have

                     5       an apolitical purpose. FAC, ¶¶ 51–52, 156–157.

                     6              Sections 1101 and 1102 do not define “political activity” and the cases interpreting them

                     7       require at least “some degree of action to promote the acceptance” of a political candidate or

                     8       political cause—that is, an effort to influence the government or society on a political issue, such

                     9       as civil rights or advocating for a political candidate. See, e.g., Mallard v. Boring, 182 Cal. App.

                   10        2d 390, 395 (1960); see also Gay Law Students Ass’n v. Pac. Tel. & Tel. Co., 24 Cal.3d 458, 488

                   11        (1979) (“[T]he struggle of the homosexual community for equal rights, particularly in the field of

                   12        employment, must be recognized as a political activity.”); Anderson v. City of Rialto, No. EDCV

                   13        16–01915 JGB (SPx), 2018 WL 6131227, at *16 (C.D. Cal. Jan. 4, 2018) (rejecting §§ 1101 and

                   14        1102 claims where “[p]laintiff neither espoused a candidate or cause nor took any action to

                   15        promote such a view by other persons.”)

                   16               Hamilton fails to (and cannot) allege that statements about vaping or JLI, such as

                   17        “correct[ing] political candidates spreading alleged ‘misinformation’ about [JLI], ‘engag[ing]

                   18        with youth on the topics of tobacco or tobacco and nicotine,’ . . . discuss[ing] vaping, cigarettes,

                   19        drinking, or any age-restricted products in the ‘earshot of youth,’ shar[ing] or laugh[ing] at Juul

                   20        Labs-related memes, or help[ing] a young family member quit smoking,” constitute “political

                   21        activity.” FAC, ¶ 51. There is nothing inherently political about the topics of tobacco, nicotine,

                   22        cigarettes, vaping, or youth prevention. See, e.g., Keiser v. Lake Cnty. Super. Ct., No. C05–

                   23        02310 MJJ, 2005 WL 3370006, at *2, *11 (N.D. Cal. Dec. 12, 2005) (granting motion to dismiss

                   24        § 1101 claim where plaintiff’s role setting up a non-profit “in anticipation of the implementation

                   25        of the Trial Court Employment Protection and Governance Act” was not a “political activity”

                   26        because it did not “advocate a particular view or encourage support for a particular candidate”).

                   27               Further, even if such activities can be seen as political, Sections 1101 and 1102 do not

                   28        prohibit an employer’s rule, regulation, or policy that is enacted for wholly apolitical reasons.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                             24
                                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                              Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 31 of 32



                     1       See, e.g., Couch v. Morgan Stanley & Co., No. 1:14–cv–10–LJO–JLT, 2015 WL 4716297, at

                     2       *12–13, 15 (E.D. Cal. Aug. 7, 2015), aff’d 656 F. App’x 841 (9th Cir. 2016) (holding that conflict

                     3       of interest policy, which could prevent an employee from running for political office due to

                     4       potential conflicts, did not violate § 1101 because it had an apolitical purpose).

                     5              Here, JLI’s alleged policies are entirely “apolitical.” Vaping is JLI’s business. Taking

                     6       Hamilton’s allegations as true, it would be entirely reasonable for JLI to instruct employees not to

                     7       “correct political candidates spreading alleged ‘misinformation’” about JLI because any such

                     8       “correction” should come from an authorized Company representative. See, e.g., Abbey v.

                     9       Mothers Against Drunk Driving, No. S–90–0673, 1993 WL 559688, at *16 (E.D. Cal. May 14,

                   10        1993) (employer did not violate §§ 1101 and 1102 where it had the “right to place reasonable

                   11        restrictions on political activities by an employee acting in his or her official capacity.”)

                   12               It is also reasonable for JLI to provide employees with optional bullet point guidance on

                   13        how to address questions about vaping and youth prevention when “approached by neighbors,

                   14        strangers, etc.” which employees can “share in [their own] words,” such as:

                   15               •   “Juul Labs’ mission is to eliminate cigarettes. We develop products solely intended to

                   16                   enable adult smokers to switch permanently away from cigarettes.”

                   17               •   “The company absolutely agrees that no young person should ever try our product. In

                   18                   fact, adults who are not already smokers should not try Juul.”

                   19               •   “The company is always willing and able to discuss these issues, answer questions and

                   20                   provide additional information. The easiest way to contact us is to email the company

                   21                   at youthprevention@juul.com. You will receive a prompt, thorough and personal

                   22                   response.”

                   23        Hayes Dec., ¶ 2, Ex. A at 34.

                   24               Accordingly, Hamilton’s Seventh Cause of Action should be dismissed with prejudice.

                   25        V.     CONCLUSION
                   26               This Court should grant JLI’s motion and dismiss the First through Fourth, Sixth, and

                   27        Seventh Causes of Action in the FAC, together with the remaining predicates for the Fifth Cause

                   28        of Action, with prejudice.
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                                           DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                                              25
                                                                                                    (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
                             Case 3:20-cv-03710-EMC Document 33 Filed 11/19/20 Page 32 of 32



                     1       Dated: November 19, 2020               CURLEY, HURTGEN & JOHNSRUD LLP

                     2
                                                                    By /s/ Brian L. Johnsrud
                     3                                                 BRIAN L. JOHNSRUD
                                                                       Attorneys for Defendant
                     4                                                 JUUL LABS, INC.

                     5

                     6

                     7

                     8

                     9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
C U RL E Y , H U RT GE N &
    J OHNSRU D L L P                                                          DEF. MOTION TO DISMISS FAC; MPA
  COUNSE LO RS AT LA W
                                                               26
                                                                                   (CASE NO. 3:20–CV–3710–EMC)
      MENLO PAR K
